                                                                                                     Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
      Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 1 of 7 PageID #: 36
                                                                              20SL-CC02304

                 IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                STATE OF MISSOURI

ISAIAH FORMAN,                                )
                                              )
         Plaintiff,                           )
                                              )        Cause No.
vs.                                           )
                                              )        Division
THE CITY OF WOODSON TERRACE                   )
and/or THE WOODSON TERRACE                    )
POLICE DEPARTMENT,                            )
SERVE:                                        )        JURY TRIAL DEMANDED
Mayor Lawrence P. “Butch” Besmer              )
4323 Woodson Road                             )
Woodson Terrace, MO 63134                     )
                                              )
         Defendant.                           )

                                            PETITION

         COMES NOW Isaiah Forman, and for his Petition against the City of Woodson Terrace

and the Woodson Terrace Police Department would state as follows:

                                              FACTS

         1.      This Petition arises under 42 U.S.C §1983 together with state common law and

statutory claims.

         2.      This action arises out of events which occurred within St. Louis County, Missouri

and within the jurisdiction and venue of this Court.

         3.      That at all times material hereto, Isaiah Forman was an adult African American

individual and a resident of the State of Missouri, County of St. Louis.

         4.      That at all times relevant hereto, Woodson Terrace was a municipal corporation,

which, amongst other things, operated a police department known as The Woodson Terrace

Police Department (referred hereto as “Defendant”).




                                                  1
                                                                                                     Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
   Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 2 of 7 PageID #: 37




        5.      That the City of Woodson Terrace itself and/or by or through the Woodson

Terrace Police Department hired and employed David Maas as a police officer, and bestowed

upon him the powers, duties, obligations, and capacity to exercise force attendant thereto, and

deployed him as a police officer to engage in interactions with the population and citizens of St.

Louis County, Missouri.

        6.      The City of Woodson Terrace and/or the Woodson Terrace Police Department

have exclusive management and control of the policies and practices of the Woodson Terrace

Police Department regarding the method and manner of officers’ use of force. The Defendant is

responsible for ensuring that officers perform such use of force pursuant to and in accordance

with the United States Constitution, other laws of the United States, the laws of the State of

Missouri and are responsible for insuring that the members of the Woodson Terrace Police

Department otherwise conduct themselves in a lawful manner in undertaking and performing

their duties.

        7.      Defendant violated the Plaintiff’s foregoing rights by its custom and practice of

failing to train, instruct, supervise, control and discipline the officers of the Woodson Terrace

Police Department for such violations and said customs, practices and usages and caused the

deprivation of Plaintiff’s rights secured under the United States Constitution, other laws of the

United States and the laws of the State of Missouri.

        8.      That at all relevant times hereto, Defendant acted under color of state law.

        9.      That on or about April 14, 2019, Defendant’s officer David Maas assaulted and

battered the person of Isaiah Forman.

        10.     That at the time of such assault, Isaiah Forman was engaged in no offensive or

aggressive behavior and had clearly physically surrendered peaceably to the police.



                                                 2
                                                                                                      Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
   Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 3 of 7 PageID #: 38




       11.     That despite such obvious and visible surrender on the part of Isaiah Forman,

David Maas approached Isaiah Forman with his weapon drawn and proceeded to repeatedly kick

and strike Isaiah about the body, head and chest.

       12.     That at the time at such assault and battery, Isaiah Forman was not engaged in any

aggressive behavior, was not posing any risk of injury or threat to himself, the police officers or

others and had, in fact, physically surrendered to the above-referenced officers.

       13.     That such conduct violated clearly established statutory or constitutional rights

which a reasonable person would have known.

       14.     That Defendant was deliberately indifferent to the rights of citizens and had a

propensity to violate the constitutional rights of citizens, use excessive force and display

unreasonable behavior with animosity and bias towards minorities including but not limited to

African Americans including the Plaintiff.

                                              Count I

       COMES NOW Isaiah Forman, and pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988

and for Count I of his Petition against the Defendant City of Woodson Terrace, Missouri, and by

and through the City of Woodson Terrace Police Department would state as follows:

       15.     Plaintiff repeats and realleges the material allegations of paragraphs 1 through 14

hereinabove and incorporates the same herein by reference for all purposes.

       16.     The City of Woodson Terrace is vested with the authority to establish policies or

customs, practices and usages of the Woodson Terrace Police Department through training,

supervision, discipline and otherwise controlling the officers of the Woodson Terrace Police

Department.




                                                  3
                                                                                                      Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
   Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 4 of 7 PageID #: 39




       17.        There exists within the Woodson Terrace Police Department policies or customs,

practices and usages that are so pervasive that they constitute the policies of the department such

that they are and were the moving force behind and caused the deprivations of the Plaintiff’s

constitutional rights as have been set forth herein.

       18.        The policies, customs, practices and usages that exist are:

                  (a)    The officers of the Woodson Terrace Police Department use excessive

       force without regard for the need for the use of force or without regard for the legality of

       its use;

                  (b)    The officers of the Woodson Terrace Police Department conspire with one

       another to “cover” for and protect one another from criminal and/or civil sanctions that

       might arise from the violation of the constitutional rights of citizens;

                  (c)    The officers of the Woodson Terrace Police Department engage in

       conduct that violates the constitutional rights of citizens with whom they come in contact

       including, but not limited to arresting, detaining and prosecuting people in violation of

       the Constitution and laws, both by the acts and means by which they are accomplished;

                  (d)    The officers do not use the least intrusive means of force necessary and

       the officers, by their words or actions, escalate encounters with citizens creating or

       causing the need for officers to use force or to use more force than otherwise would

       have been required; and/or

                  (e)    The officers unlawfully and unreasonably use excessive force without

       giving subjects an opportunity to comply including situations that could be controlled

       by the use of other means.




                                                    4
                                                                                                       Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
   Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 5 of 7 PageID #: 40




        19.    On information and belief, Defendant had actual notice of these pervasive

customs, practices and usages because, among other things, there was a pattern of prior incidents

of the City of Woodson Terrace and Defendant failed to train and supervise their officers and

have done nothing to remedy these pervasive customs, practices and usages, and in fact, have

turned a “blind eye” to them.

        20.    Furthermore, the failure to train, discipline or supervise by Defendant City of

Woodson Terrace has resulted in members of the Woodson Terrance Police Department using

excessive force as a matter of custom in violation of clearly established law. The failure to train,

supervise and discipline the department’s officers, including David Maas is not objectively

reasonable.

        21.    As a result of Defendant’s failure to train, discipline or supervise the officers of

the department, including David Maas, Plaintiff Isaiah Forman was deprived of his right to be

free from excessive force and unlawful and unreasonable seizure in violation of the Fourth and

Fourteenth Amendments to the Constitution of the United States, and under 42 U.S.C. § 1983

Plaintiff Isaiah Forman also seeks an award of attorney’s fees and costs pursuant to 42 U.S.C. §

1983.

        22.    Under the totality of circumstances, the use of force by Defendant and its agents

against Isaiah Forman was unconstitutional, excessive and not objectively reasonable in violation

of 42 U.S.C. §1983 and demonstrated a deliberate and/or reckless indifference to and violation of

Isaiah Forman’s rights pursuant to the United States Constitution.

        23.    That any countervailing governmental interest at stake did not warrant the level of

force used on Isaiah Forman by Defendant.




                                                 5
                                                                                                       Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
   Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 6 of 7 PageID #: 41




        24.     That the Defendant hired, retained and continued to engage David Maas when it

knew of David Maas’ dangerous propensity, history of violence, intentional violations of the

civil rights of citizens, perjury and fraud.

        25.     That the actions of the Defendant were outrageous so as to show clear and

deliberate indifference to the rights of Plaintiff Isaiah Forman, shock the conscious of the

community and amount to legal malice and therefore subjects such Defendant to punitive or

exemplary damages.

        26.     That as a direct and proximate result of the above and foregoing acts and

omissions of the Defendant, Isaiah Forman has suffered the following actual damages:

                a)      Pain, suffering, fear, terror and emotional distress as a result of the

                        unconstitutional beating;

                b)      Medical bills and expenses for his care, treatment and cure of the injuries

                        sustained as a result of such unconstitutional beating;

                c)      The cost of future medical care, treatment and cure; and

                d)      Traumatic brain injury and the normal consequences thereof.

        WHEREFORE, for the forgoing reasons, Plaintiff Isaiah Forman respectfully prays for

judgment in his favor and against Defendant City of Woodson Terrace and/or the Woodson

Terrace Police Department in such amount as is fair and reasonable and in excess of the

jurisdictional minimums of this Court together with punitive damage in such amount as to be in

fact punitive and act as a deterrent to these defendants and others similarly situated from

engaging in like conduct in the future and attorneys’ fees, interest, and for such other and further

relief as this Court may deem just and proper under the circumstances.




                                                    6
                                                                              Electronically Filed - St Louis County - April 23, 2020 - 03:08 PM
Case: 4:20-cv-00681-MTS Doc. #: 5 Filed: 05/21/20 Page: 7 of 7 PageID #: 42




                                        Respectfully submitted,

                                        MCCLOSKEY, P.C.

                                  By:   /s/Mark T. McCloskey
                                        Mark T. McCloskey, #36144
                                        Patricia N. McCloskey, #36153
                                        The Niemann Mansion
                                        4472 Lindell Blvd.
                                        St. Louis, Missouri 63108
                                        (314) 721-4000 telephone
                                        (314) 721-3664 facsimile
                                        McCloskeyLaw@aol.com
                                        Attorneys for Plaintiff




                                    7
